United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2417
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Robert Nathan Hensley

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 25, 2020
                             Filed: December 16, 2020
                                 ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

SHEPHERD, Circuit Judge.

       Robert Nathan Hensley was charged with attempted enticement of a minor to
engage in illegal sexual conduct, in violation of 18 U.S.C. § 2422(b) (Count 1);
attempted production of child pornography after having previously been convicted
of child sex crimes, in violation of 18 U.S.C. §§ 2251(a) and 2251(e) (Count 2); and
possession of child pornography after having previously been convicted of child sex
crimes, in violation of 18 U.S.C. § 2252(a)(4)(B) (Count 3). Hensley filed a motion
to suppress evidence, and after an evidentiary hearing, the district court 1 denied the
motion. Following a jury trial, Hensley was found guilty on all three counts. The
district court sentenced him to 420 months imprisonment on each count, to run
concurrently, and supervised release for life. Hensley appeals the district court’s
denial of his motion to suppress as well as his conviction and sentence, arguing that
the evidence was insufficient to support his convictions; that the district court erred
in instructing the jury; that the government made improper and prejudicial closing
remarks; and that his sentence for Count 3 was illegal. Having jurisdiction under 28
U.S.C. § 1291, we affirm.

                                         I.

      On October 12, 2017, Hensley responded to a Craigslist advertisement posted
by an FBI agent. The advertisement indicated that a father and daughter, whose age
was listed as 18, were traveling through the Conway, Arkansas area and were
looking to have sex. Between October 12, 2017, and October 13, 2017, Hensley and
the agent, posing as the father, exchanged numerous text messages relating to
Hensley’s meeting the father and his “daughter” so Hensley could have sex with the
daughter. Approximately five minutes into their exchange on October 12, the father
told Hensley that his daughter was 14. Sometime later, Hensley texted that he was
“not into minors” and also said “18 and up only.” R. Doc. 1, at 4. Nonetheless,
Hensley continued to exchange sexually explicit text messages with the father, in
which Hensley described in detail various sex acts he wanted to perform on the
daughter. He also asked the father to “[s]end front pic tits and pus.” R. Doc. 1, at
5. Hensley offered to pay to perform sex acts on the daughter while the father
watched, and even offered to “buy” the daughter for $3,000, for which the daughter
would receive “a lifetime of bondage and sex.” R. Doc. 1, at 5. Upon the father’s
request, Hensley texted a picture of himself.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-
       At around 4:00 a.m. on October 13, 2017, Hensley called the National Human
Trafficking Hotline to anonymously report suspected trafficking of a 14-year-old
minor female. Later, Hensley and the agent, still posing as the father, resumed their
text conversation. Through text messages, Hensley and the father agreed to meet at
an Exxon gas station in Cabot, Arkansas, at 2:00 p.m.; Hensley would pay $150 to
have sex with the daughter; and the father could watch. Hensley admittedly drove
to the Exxon. Additionally, four law enforcement officers drove to the Exxon.
Hensley and the father exchanged text messages in which each party wanted the
other to reveal himself first. The meeting did not take place. Shortly thereafter,
Hensley texted the father, provided his address, and invited him to his house for oral
sex.

      The agents drove to Hensley’s address, and they used his license plate data to
pull up the associated driver’s license information. The photo on the license was
consistent with the photo Hensley had texted to the agent. FBI Special Agent John
Sablatura then placed a ruse service call to Hensley’s heating and air conditioning
business. Hensley left his home in his work truck, and the agents pulled him over
approximately a mile from his home. They questioned him about the minor female
who he suspected was being trafficked. Hensley told the agents he was glad they
were there and he had information about the girl to help them out. Further, he
admitted sending the text message requesting “front pic tits and pus.” Eventually
the agents asked Hensley if he had a laptop computer and if they could review it.
The agents obtained Hensley’s consent to search his home for the laptop and to
search the laptop. The agents found and seized the laptop.

      On October 17, 2017, Hensley was arrested and charged with attempted
enticement of a minor and attempted production of child pornography. A forensic
examination of the laptop revealed three images of minor children engaged in
sexually explicit conduct. Subsequently, the grand jury returned a superseding
indictment, adding one count of possession of child pornography.




                                          -3-
       Before trial, Hensley filed a motion to suppress the statements he made to the
agents and any evidence obtained as a result of his custodial interrogation. The
district court held an evidentiary hearing, at which Hensley, the agents, and other
witnesses testified. Thereafter, the district court entered a comprehensive order
denying the motion to suppress. The district court rejected Hensley’s argument that
he was unlawfully seized in violation of the Fourth Amendment when the agents
pulled him over and questioned him, finding that the agents had reasonable suspicion
to pull him over and that the encounter became consensual by the time questioning
began. The district court further held that Hensley knowingly and voluntarily
waived his Miranda2 rights, but even if he had not, his interrogation was not custodial
and thus the agents were not required to give him any Miranda warnings.

        At trial, FBI Computer Analysis Response Team analyst Tim Whitlock
testified for the government. He found three images of child pornography in
unallocated space on Hensley’s laptop, meaning the images were on the computer
but had been deleted either by the user or the computer’s operating system. He could
not definitively say who deleted the images or when they were deleted. Whitlock
explained that the images were digital and could have been received on the laptop
or transferred from another digital source, but he could not definitively say which.
Hensley’s computer expert, Robert Gray, testified that the images could have been
accessed by Hensley from links found on the websites in Hensley’s browser history,
as described in the trial exhibits. While Hensley denied producing or saving the
images, he testified that he surfed the internet in his free time, typically for sexually
explicit material by searching and then clicking on links. He did not testify about
using any other digital source to access or upload sexually explicit material. It is
undisputed that the laptop on which the images were found was manufactured in
China.

     Hensley’s browser history revealed an interest in pornography where youth
was emphasized, and the government introduced this history as evidence at trial.


      2
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -4-
Hensley admitted intentionally accessing all of the websites in the trial exhibits. For
example, he accessed the website “youngpetite.org,” the description of which
included the word “teen.” Gray testified that the websites’ homepages indicated
there was no child pornography on the sites and that there was a very high likelihood
that no child porn was on the sites. Gray admitted, however, that he did not access
the content of those sites but rather visited only the homepages. Hensley accessed
some of the sites using the private browser function, although he denied using the
function intentionally.

       Both experts testified that the images found on Hensley’s laptop could have
been intentionally accessed from the internet or could have been temporarily saved
without the user’s knowledge as “pop-ups,” which refer to items automatically
opening on a computer. Hensley described seeing pop-ups when he accessed “adult
videos” or websites. Whitlock determined that the laptop was used to access the
internet and that Hensley was the user. Hensley admitted at trial that he used the
laptop to access the internet, including the websites listed in the government’s
exhibits.

       Whitlock testified that a program called CCleaner was on Hensley’s laptop.
CCleaner is a cleaning software that deletes and assists in hiding items. Whitlock
determined that CCleaner was run at 1:52 a.m. on October 13, 2017. Gray testified
that the launch of CCleaner did not necessarily mean Hensley’s laptop was cleaned
then. Hensley admitted that a store installed CCleaner on his laptop, but he denied
intentionally launching it.

       The government introduced into evidence certified records of Hensley’s prior
child sex crimes convictions. When Special Agent Sablatura was asked on direct
examination about the nature of the convictions, Hensley requested a limiting
instruction. The district court gave a limiting instruction during trial and
admonished the jury that it “may not consider these convictions as evidence he
actually committed the crimes that he’s charged with in this case.” R. Doc. 111, at
35. Hensley did not object or request any other specific language in this limiting


                                          -5-
instruction. The district court admitted only the nature of the prior convictions, not
any of the underlying facts.

       Over Hensley’s objection, the district court’s jury instruction on the attempted
enticement charge contained the following illustrative example: “The act of driving
to a planned meeting location has been found sufficient to show that a defendant
took a substantial step towards commission of the crime.” R. Doc. 91, at 13. Also
over Hensley’s objection, the district court’s jury instruction on the attempted
production charge contained the following illustrative example: “Asking for nude
pictures of a minor may constitute a substantial step to produce child pornography.”
R. Doc. 91, at 16. Additionally, the district court instructed the jury that it could
consider evidence of Hensley’s prior convictions for its tendency to show a
propensity to commit sex offenses against children, as well as to determine
Hensley’s intent, knowledge, and lack of mistake. R. Doc. 91, at 5. The district
court’s instructions further reminded the jury: “[I]f you were instructed that some
evidence was received for a limited purpose only, you must follow that instruction.”
R. Doc. 91, at 4.

       At the close of the evidence, Hensley moved for judgment of acquittal, which
the district court denied. The jury returned a guilty verdict on all counts. The district
court sentenced Hensley to three concurrent terms of 420 months imprisonment.
During sentencing, Hensley acknowledged more than once that he faced a
mandatory minimum of 420 months, or 35 years, on Count 2. At one point the
district court acknowledged that the statutory maximum for Count 3 is 20 years but
stated that Count 2’s mandatory minimum “governs this sentence.” R. Doc. 109, at
23. Hensley did not object to the sentence on Count 3.

        On appeal, Hensley challenges: (1) the district court’s denial of his motion to
suppress; (2) the sufficiency of the evidence supporting his convictions; (3) the
district court’s jury instruction regarding his prior convictions and its use of
illustrative examples in Instruction Nos. 9 and 11; (4) five of the government’s
closing remarks as being so prejudicial that they warrant reversal; and (5) the legality


                                           -6-
of his sentence for Count 3. Due to the nature of the issues, we will begin by
addressing the sufficiency of the evidence.

                                          II.
                                          A.

       Hensley challenges the sufficiency of the evidence supporting his convictions
for Counts 1-3. “We review the sufficiency of the evidence supporting a conviction
de novo, ‘viewing the evidence most favorably to the verdict, resolving conflicts in
favor of the verdict, and giving it the benefit of all reasonable inferences.’” United
States v. Riepe, 858 F.3d 552, 558-59 (8th Cir. 2017) (citation omitted). The verdict
must be upheld “if ‘there is an interpretation of the evidence that would allow a
reasonable jury to find the defendant guilty beyond a reasonable doubt.’” Id. at 559
(citation omitted).

                                          1.

       Hensley argues that the evidence was insufficient to support his conviction for
attempted enticement of a minor to engage in illegal sexual conduct, in violation of
18 U.S.C. § 2422(b). To convict Hensley of enticement of a minor, the government
must prove beyond a reasonable doubt that he: “(1) ‘used a facility of interstate
commerce, such as the internet or the telephone system;’ (2) ‘knowingly used the
facility of interstate commerce with the intent to . . . entice a person to engage in
illegal sexual activity;’ and (3) ‘believed that the person he sought to . . . entice was
under the age of eighteen.’” United States v. Young, 613 F.3d 735, 742 (8th Cir.
2010) (citation omitted). To prove an attempt, the government must prove that the
defendant intended to commit the predicate offense and took a substantial step in
furtherance of the offense. See United States v. Bernhardt, 903 F.3d 818, 827 (8th
Cir. 2018).

       Hensley contends that the evidence is insufficient to sustain his conviction on
this count because: (1) he was responding to a Craigslist advertisement which listed


                                           -7-
the female’s age as 18; (2) his text messages with the undercover agent indicated
that Hensley was seeking a sexual encounter with a female who was 18 years old;
and (3) he had no direct communication with the minor and alerted the National
Human Trafficking Hotline about the situation. Additionally, he asserts that he did
not take any substantial step towards committing the offense.

       The evidence is sufficient to show that Hensley intended to entice the fictitious
minor female to engage in illegal sexual conduct and that he took a substantial step
towards commission of the offense by planning and ultimately driving to the Exxon
station to meet the minor and her “father.” In Hensley’s messages with the
undercover agent, the agent made it clear to Hensley that the fictitious minor was 14
years old. Hensley continued to engage in the conversation, responding multiple
times with sexually explicit messages and inquiring as to whether the agent would
“sell her.” It is clear from the messages that Hensley was negotiating sexual activity
with a minor child, and in particular that he was intending to violate Ark. Code Ann.
§ 5-14-127 (sexual assault in the fourth degree). His assertions to the contrary
simply created a factual dispute for the jury to resolve, and a reasonable jury could
have found unpersuasive his testimony that he was not serious about the exchange.
Again, from the explicit nature of the messages, which evince an intent to have sex
with the minor in exchange for cash, and his actually making plans to meet the “girl”
and her “father,” a reasonable jury could easily reject Hensley’s view of the evidence
and discount certain facts in his favor. The fact that the minor did not exist, or that
Hensley never met her or communicated directly with her, is of no moment, as
attempted enticement may occur through an adult intermediary or when there is no
actual minor involved. See United States v. Spurlock, 495 F.3d 1011, 1014 (8th Cir.
2007) (“[T]he efficacy of § 2422(b) would be eviscerated if a defendant could
circumvent the statute simply by employing an intermediary to carry out his intended
objective.” (citation omitted)); United States v. Pierson, 544 F.3d 933, 939-40 (8th
Cir. 2008) (affirming conviction for attempted enticement of a minor where “victim”
was an undercover profile posing as a 13-year-old girl); see also United States v.
Yost, 479 F.3d 815, 819 n.2 (11th Cir. 2007) (per curiam) (explaining that an actual
minor is not required for an attempted enticement conviction and that “[i]t is


                                           -8-
sufficient that a defendant believe a minor is involved”). Finally, the fact that he
arranged for and traveled to a potential meeting at the Exxon station satisfied the
substantial step requirement. See Young, 613 F.3d at 743 (explaining that
defendant’s reserving a motel room and traveling to the motel in order to have sex
with a minor constituted substantial steps towards committing the crime of
enticement of a minor); see also Spurlock, 495 F.3d at 1014 (explaining that making
plans with minors’ mother to meet at a motel in order to have sex with minors
constituted a substantial step towards committing the crime of enticement of a
minor). Accordingly, we conclude that the evidence is sufficient to sustain
Hensley’s conviction for attempted enticement of a minor.

                                         2.

       Next, Hensley argues that there was insufficient evidence to support his
conviction for attempted production of child pornography. To convict Hensley of
attempted production of child pornography, the government needed to prove beyond
a reasonable doubt that: (1) he believed that the female was a minor; (2) he attempted
to entice the minor to engage in sexually explicit conduct; (3) he intentionally
engaged in this behavior in order to produce a visual depiction of that conduct; and
(4) he used a means of interstate or foreign commerce. See United States v.
Schwarte, 645 F.3d 1022, 1030 (8th Cir. 2011). The government also needed to
prove that Hensley took a substantial step towards the commission of the offense.
Id.

       Hensley does not dispute that he sent a text message to the undercover agent
instructing the agent to send a photograph of the minor’s breasts and vagina. Instead,
Hensley argues that he did not believe the female was a minor, as evidenced by his
messages in which he stated that the minor female looked 18 and that he was not
interested in a minor child, and his message was not intended to be taken seriously.
He also asserts that because there were no actual images, the jury would have
resorted to speculation as to what those images would have depicted. Finally, he



                                          -9-
argues that mere nudity is insufficient to prove that the images would have depicted
sexually explicit conduct.

        The evidence is sufficient to show that Hensley believed the female was a
minor and that, using a means of foreign commerce, he attempted to entice her to
engage in sexually explicit conduct for the purpose of producing a visual depiction
of said conduct. See Pierson, 544 F.3d at 938-40 (finding sufficient evidence for
attempted production conviction where defendant and fictitious minor discussed
minor’s age to be 13 and defendant asked minor to transmit nude pictures of herself
via webcam). First, there was ample evidence showing that Hensley believed the
fictitious female was a minor. Indeed, the text messages between him and the
undercover agent repeatedly reference the minor’s age, 14. Additionally, Hensley
called the National Human Trafficking Hotline to report his belief that a 14-year-old
female was a potential victim of trafficking. Based on the evidence, a reasonable
jury could conclude that Hensley believed the female was a minor and reject his
testimony to the contrary.

      Second, a reasonable jury could have disbelieved Hensley’s claims that his
request was not a serious one. He admitted on cross-examination that nothing in his
request to the undercover agent would indicate that he was not sincere. Moreover,
the explicit nature of his request, his prior convictions for sex offenses, and
comments demonstrating his sexual purpose all supported a finding that Hensley
was quite serious in requesting this image.

       Third, there was sufficient evidence from which a reasonable jury could find
that Hensley was seeking sexually explicit images. In the context of child
pornography, “sexually explicit conduct” includes “lascivious exhibition of the anus,
genitals, or pubic area of any person.” 18 U.S.C. § 2256(2)(B)(iii). “Lascivious”
means “sexual in nature.” United States v. Wallenfang, 568 F.3d 649, 657 (8th Cir.
2009) (citation omitted). “Lasciviousness may be found when an image of a nude
or partially clothed child focuses on the child’s genitals or pubic area and is intended
to elicit a sexual response in the viewer.” United States v. Petroske, 928 F.3d 767,


                                           -10-
772 (8th Cir. 2019). Here, Hensley requested an image of the minor female’s vagina
while negotiating with the undercover agent to have a sexual encounter with the
minor, and the nature of the messages evinced an inference that Hensley’s request
was intended for sexual purposes. Accordingly, a reasonable jury could infer from
the evidence that Hensley was intentionally seeking a sexually explicit or lascivious
image of the minor female.

       Finally, it is established that asking for an image of a minor’s genitals
constitutes a substantial step to produce child pornography. Schwarte, 645 F.3d at
1030-31 (explaining that defendant took a substantial step towards committing
production of child pornography where he asked minor to send him nude pictures
and videos of herself, offered to provide her a laptop in exchange for said pictures
or videos, and provided a mailing address where she could mail the video).
Accordingly, we conclude that the evidence is sufficient to sustain Hensley’s
conviction for attempted production of child pornography.3

                                         3.

       Next, Hensley challenges the sufficiency of the evidence supporting his
conviction for possession of child pornography. To convict Hensley of possession
of child pornography, the government needed to prove beyond a reasonable doubt
that Hensley: (1) knowingly possessed an item of child pornography, and that (2) the


      3
        Hensley also argued in his reply brief and at oral argument that, because the
photo he requested may have already existed at the time he requested it, the jury
could not find beyond a reasonable doubt that he enticed or persuaded a minor to
engage in sexually explicit conduct in order to produce a visual depiction of it. He
cites a Second Circuit case, United States v. Broxmeyer, 616 F.3d 120 (2d Cir.
2010), in support of this proposition. But “[t]his [C]ourt does not consider issues
raised for the first time on appeal in a reply brief ‘unless the appellant gives some
reason for failing to raise and brief the issue in his opening brief.’” Jenkins v.
Winter, 540 F.3d 742, 751 (8th Cir. 2008) (citation omitted). Hensley does not
provide a reason for his failure to raise and brief this argument in his opening brief.
Therefore, the argument is waived. See id.

                                          -11-
item was transported or produced in interstate or foreign commerce by any means.
See Schwarte, 645 F.3d at 1033.

       Hensley brings two main challenges to the sufficiency of the evidence as to
Count 3. He first argues that the government failed to prove the jurisdictional
element beyond a reasonable doubt. He does not dispute that agents found three
images of child pornography in unallocated space on Hensley’s computer. He also
does not dispute that the computer on which the images were found was
manufactured in China, which this Court has found sufficient to satisfy the
jurisdictional element of § 2252. See United States v. Koch, 625 F.3d 470, 479 (8th
Cir. 2010) (citing United States v. Mugan, 441 F.3d 622, 627-30 (8th Cir. 2006)).
Accordingly, Hensley’s first argument fails.

       Second, Hensley asserts that the evidence was insufficient to show that he
knowingly possessed the images by virtue of their location in unallocated space on
his computer. Although “the location of child pornography in inaccessible internet
and orphan files can raise serious issues of inadvertent or unknowing
possession . . . these are issues of fact, not of law.” United States v. Kain, 589 F.3d
945, 949 (8th Cir. 2009). Here, there was sufficient circumstantial evidence
supporting a finding that Hensley knowingly possessed the images, even if there is
some evidence supporting his alternative explanation that he did not know those files
were located on his computer and were automatically downloaded by his browser.
Where the evidence “rationally supports two conflicting hypotheses,” we “will not
disturb the conviction.” United States v. McArthur, 573 F.3d 608, 614-15 (8th Cir.
2009) (citation omitted) (affirming conviction for possession of child pornography
over defendant’s argument that images’ location in unallocated space meant he did
not knowingly possess them). A reasonable jury could find that Hensley knowingly
possessed these images, notwithstanding the fact that they were located in
unallocated space on the computer. Accordingly, we conclude that the evidence was
sufficient to sustain Hensley’s conviction for possession of child pornography.




                                          -12-
                                          B.

       Hensley also contends that the district court erred in instructing the jury in two
respects. First, Hensley challenges the instruction on how the jury may properly
consider the evidence of his prior convictions. Second, Hensley challenges
Instruction Nos. 9 and 11’s illustrative examples regarding a “substantial step” for
Counts 1 and 2, respectively.

                                          1.

       Hensley argues that the district court erred in not giving a written limiting
instruction that his prior convictions may not be considered as evidence that he
committed the crimes at issue. We review the district court’s instruction on prior
conviction evidence for plain error because Hensley failed to make a
contemporaneous objection before the district court. See United States v. Poitra,
648 F.3d 884, 887 (8th Cir. 2011). To succeed under the plain error standard,
Hensley must show there was an error that is clear or obvious under current law; the
error affected his substantial rights; and the error “seriously affects the fairness,
integrity, or public reputation of judicial proceedings.” Id.

       At trial, the government introduced into evidence certified records of
Hensley’s prior child sex crimes convictions. Hensley then requested a limiting
instruction, which the district court granted. As Hensley requested, the district court
verbally admonished the jury that it “may not consider these convictions as evidence
he actually committed the crimes that he’s charged with in this case.” R. Doc. 111,
at 35. Hensley did not object or request any other specific language in this limiting
instruction.

      At the initial instructions conference, Hensley requested a “[Federal Rule of
Evidence] 404(b) limiting instruction” regarding his prior convictions. The district
court rejected his request because, under Rule 414, his prior convictions were
admissible for more purposes than his proposed instruction allowed. Before the final


                                           -13-
instructions conference, the district court circulated to the parties its limiting
instruction, which reads as follows:

      You have heard evidence that the defendant has previously been
      convicted of other sex offenses concerning children. You may consider
      this evidence for its tendency, if any, to show the defendant’s
      propensity to engage in crimes such as those charged in the Superseding
      Indictment. You may also consider that evidence to determine the
      defendant’s intent, knowledge, and whether the charges in the
      Superseding Indictment are a result of mistake.

R. Doc. 91, at 5. We find the district court’s instruction to be an accurate statement
of law. See Fed. R. Evid. 414 (providing that, in a criminal case where the defendant
is accused of certain sex offenses, evidence that the defendant committed other such
sex offenses is admissible and “may be considered on any matter to which [they]
[are] relevant”); Fed. R. Evid. 404(b) (providing that “[e]vidence of a crime, wrong,
or other act” is admissible to prove “motive, opportunity, intent, preparation, plan,
knowledge, identity, absence of mistake, or lack of accident”). Hensley did not
object to this instruction, despite having the opportunity to do so at the time the
instruction was first discussed and again following consideration of the last
instruction. Moreover, although Hensley had proffered a limiting instruction stating
that the jury may not convict a person simply because they believe he may have
committed similar crimes in the past, the instruction further stated that the jury may
consider prior convictions “only on the issue of [his] intent or lack thereof.” The
district court rejected the instruction as “too limiting” because it did not say the prior
convictions were admissible to show propensity, knowledge, or lack of mistake or
accident. R. Doc. 115, at 3-4. The district court did not err in rejecting Hensley’s
instruction because it was an incorrect statement of law. Additionally, the district
court’s Instruction No. 2 reiterated the limitation on the jury’s consideration of
Hensley’s prior convictions, stating: “[I]f you were instructed that some evidence
was received for a limited purpose, you must follow that instruction.” “[A] jury is
presumed to follow all instructions.” United States v. Paul, 217 F.3d 989, 997 (8th
Cir. 2000) (citing Jones v. United States, 527 U.S. 373, 394 (1999)).


                                            -14-
       Even if it was error for the district court not to expressly repeat in the written
jury instructions the admonition that the jury could not consider Hensley’s prior
convictions as evidence that he actually committed the crimes at issue, that error was
not clear or obvious under existing law. Given the district court’s verbal and written
instructions as a whole, the substantial evidence presented, and the fact that only the
convictions and not the underlying facts were admitted, any error did not affect
Hensley’s substantial rights or the fairness, integrity, or reputation of the
proceedings. See Poitra, 648 F.3d at 887. Accordingly, there is no plain error
warranting relief.

                                          2.

       Hensley timely objected to the district court’s use of illustrative examples in
Instruction Nos. 9 and 11. “Accordingly, we review for abuse of discretion.” United
States v. White, 863 F.3d 784, 790 (8th Cir. 2017). “[W]e evaluate jury instructions
by viewing them as a whole and affirm if the instructions fairly and adequately
submitted the issues to the jury.” United States v. Wright, 246 F.3d 1123, 1128 (8th
Cir. 2001).

        A district court “may comment on evidence to assist the jury so long as it
makes it clear that the jurors must make all factual determinations themselves.”
United States v. Ray, 250 F.3d 596, 602 (8th Cir. 2001). However, it must avoid
placing undue emphasis on one party’s evidence. See Caviness v. Nucor-Yamato
Steel Co., 105 F.3d 1216, 1222 (8th Cir. 1997). “A [district] court must be careful
if it intends to tie in principles of law to the facts.” Vanskike v. ACF Indus., Inc.,
665 F.2d 188, 202 (8th Cir. 1981).

       We find the Tenth Circuit’s decision in United States v. Bowen, where the
court rejected a defendant’s challenge to a jury instruction containing an illustrative
example, to be instructive. See 437 F.3d 1009, 1017 (10th Cir. 2006). In Bowen,
the defendant was charged with and convicted of possession with the intent to


                                           -15-
distribute methamphetamine. Id. at 1013-14. The court determined there was
sufficient evidence to support the jury’s verdict, including evidence that the
defendant constructively possessed the drugs based on his presence in the car where
the drugs were found, his reaching under the passenger’s seat, his nervousness
around the police, and the plastic baggies associated with drug distribution that
police found in his pockets. Id. at 1015. On appeal, he challenged a jury instruction
explaining what the government must show to prove that he constructively possessed
the drugs. Id. at 1016-17. The challenged instruction stated:

      In addition to knowingly having the power or ability to control an
      object, the government must prove an act on the part of the defendant
      by which that power or ability is manifested and implemented, such as
      an act placing the object within easy reach of the defendant, or an act
      concealing the object from view.

Id. at 1017 (emphasis omitted). The defendant complained that the above-quoted
portion “provided a ‘formula for conviction’ because it supplied the jury with
specific examples of the evidence which would support a plausible inference that he
had knowledge of” the drugs. Id. The Tenth Circuit concluded that the instruction
was not reversible error. Id. It reasoned that the instruction was a correct statement
of the law and that the examples “assisted the jury’s understanding of constructive
possession.” Id. at 1018. Further, the court opined that the examples “were worded
broadly and did not too closely track the specific facts presented in [the defendant’s]
case. Equally important, the examples provided did not unduly emphasize the
prosecution’s theory of the case, or usurp the jury’s fact finding role.” Id.

       By contrast, the Second Circuit in United States v. Dove vacated a defendant’s
conviction for bank robbery based upon two “unbalanced” jury instructions. See
916 F.2d 41, 45-46 (2d Cir. 1990). The first challenged instruction centered on the
eyewitnesses’ failure to identify the defendant in the courtroom after identifying him
in a police lineup. Id. at 43-44. The first instruction read as follows:




                                          -16-
      The government has the burden of proving [the defendant’s] identity as
      the perpetrator beyond a reasonable doubt. In this connection, it is not
      essential that a witness be able to identify a defendant in open Court or
      be free from doubt as to the correctness of her identification of the
      defendant by other means. However, if you are not convinced beyond
      a reasonable doubt that the defendant was the person who committed
      the crime, you must find him not guilty.

Id. at 44 (emphasis added). The court concluded the instruction was “unbalanced
because it instructed the jury as to how the [government’s key] witnesses’ inability
to identify the defendant in the courtroom might bear on guilt without indicating
how this rather significant evidence might bear on innocence.” Id. at 45. The court
further noted that the imbalance could have been cured by adding the defendant’s
proposed one-sentence instruction advising the jury that it was “free to consider and
weigh the effect” of the eyewitnesses’ failure to identify the defendant in the
courtroom. Id.

      The second challenged instruction concerned the difference between direct
and circumstantial evidence. Id. at 44. The majority of the government’s evidence
was circumstantial. See id. at 43-44. The instruction read as follows:

      Now, to illustrate the difference between direct and circumstantial
      evidence, let us assume that the fact in issue in a case is whether Jack
      shot and killed Mary. If a witness testified that he personally saw Jack
      shoot Mary, then we would say we have direct evidence of that fact.
      On the other hand, if a witness testifies that an hour before Mary was
      shot he sold Jack the pistol which has been identified as the murder
      weapon, and it was found in Jack’s possession shortly after the murder,
      we would say we have circumstantial evidence of the fact that Jack did
      shoot Mary. That, as I say, is a very simple illustration and has no direct
      bearing on this case at all, but is illustrative of what I mean by
      circumstantial evidence.

Id. at 44. The Second Circuit opined that this instruction was improper because it
assumed Jack’s guilt in the premise, “and the jury is merely instructed how to look
for evidence of that guilt.” Id. at 46. Although the example “was not analogous to

                                          -17-
the facts of this case, the use in a criminal case of a hypothetical that assumes guilt
where defendant asserts his innocence is disfavored.” Id. The court also pointed out
that “[v]irtually all of the circumstantial evidence pointed towards the possibility of
[defendant’s] innocence.” Id. Finally, the court noted that the government and the
defense had jointly urged the district court to use a neutral hypothetical, which the
district court rejected. Id. at 45-46.

       We are troubled by the district court’s use of one-sided illustrative examples
in Instruction Nos. 9 and 11, particularly Instruction No. 11’s close similarity to the
facts of Hensley’s case. The examples are troublesome because they explain how
the jury could find in favor of the government on the attempt element without
explaining how the jury might find in favor of Hensley. However, viewing the
instructions as a whole, see Wright, 246 F.3d at 1128, we conclude that the district
court did not commit reversible error. Importantly, the district court also instructed
the jury that it “should not take anything I have said or done during the trial as
indicating what I think of the evidence or what I think your verdict should be.” R.
Doc. 115, at 88. In so doing, the district court made clear that “the jurors must make
all factual determinations themselves.” See Ray, 250 F.3d at 602. And like the
instructions in Bowen, Instruction Nos. 9 and 11 are correct statements of law. See
United States v. Herbst, 666 F.3d 504, 511 (8th Cir. 2012) (driving to a location may
constitute a substantial step); Schwarte, 645 F.3d at 1030-31 (asking minor to send
nude pictures and videos of herself, offering to provide her a laptop in exchange for
said pictures or videos, and providing a mailing address where she could mail video
is a substantial step in furtherance of production of child pornography).
Additionally, they assisted the jury’s understanding of a substantial step with respect
to Counts 1 and 2. Cf. Bowen, 437 F.3d at 1018. Moreover, the instructions were
permissive and did not compel the jury to reach a particular conclusion regarding
the evidence. Although Instruction No. 11 arguably tracks more closely with the
facts of Hensley’s case than the instruction in Bowen, this fact does not change our
conclusion. Taken as a whole, the instructions do not unduly emphasize the
prosecution’s theory or usurp the jury’s fact-finding role.



                                          -18-
      The government represented at oral argument that the use of illustrative
examples is common practice in the Eastern District of Arkansas. Nevertheless, we
discourage the use of such one-sided jury instructions, particularly where, as here,
they contain illustrative examples which track closely with the facts of a defendant’s
case. Nonetheless, the district court’s inclusion of such examples here falls short of
reversible error.

                                         C.

        Hensley next contends that the prosecutor made five improper remarks and
misstated the evidence during closing arguments, and that these remarks and
misstatements were so grave that they warrant reversal and remand for a new trial.
Because Hensley failed to object to the closing remarks at trial, we review them only
for plain error. See United States v. Robinson, 439 F.3d 777, 780 (8th Cir. 2006).
First, the government remarked that Hensley waited at the Exxon for two-and-a-half
to three hours. Second, the government stated that a person cannot get to the private
browser function without being intentional about it. Third, the government argued
that Hensley’s accessing browser sites was intentional and that the experts did not
testify that the sites in his browser history showed up as pop-ups. Fourth, the
government argued that police found only three child porn images on Hensley’s
computer because Hensley ran the CCleaner program and spent time deleting
images. Finally, the government stated that Gray, the defense expert, did not access
the actual content of the porn sites in Hensley’s browser history because “he knew
what was on it,” implying that he knew they contained child pornography.

       Having carefully reviewed the five challenged remarks, we conclude that they
were fairly supported by the evidence or reasonable inferences therefrom, and any
error was not so prejudicial as to warrant reversal under plain error review.
Additionally, because the district court properly instructed the jury on the elements
of the offenses and “instructed the jury that arguments of counsel are not evidence,
there is no plain error warranting relief.” See United States v. Mullins, 446 F.3d
750, 760 (8th Cir. 2006) (citation omitted).


                                          -19-
                                          III.

       Hensley further argues that the district court erred in denying his motion to
suppress on the sole ground that his interrogation on October 13, 2017, was custodial
and the agents failed to advise him of his Miranda rights. “In reviewing the denial
of a motion to suppress, we review the district court’s factual findings for clear error
and its legal conclusions de novo.” United States v. Ferguson, 970 F.3d 895, 901
(8th Cir. 2020).

        Even if the district court’s failure to suppress Hensley’s statements was error,
we find it was harmless. “An error is harmless if it does not affect substantial rights
of the defendant, and did not influence or had only a slight influence on the verdict.”
United States v. Martinez, 462 F.3d 903, 910 (8th Cir. 2006) (citation omitted).
Given the other admissible evidence against Hensley, including his own testimony
at trial, we conclude that failure to suppress his statements did not sufficiently
influence the jury as to require reversal. Accordingly, any error was harmless. See
id. (finding district court’s failure to suppress defendant’s statements to be harmless
error given other evidence).

                                          IV.

       Finally, Hensley challenges the legality of his sentence for Count 3, arguing
that 420 months imprisonment exceeds the statutory maximum. The government
agrees. But because Hensley did not object to the illegality of the sentence at
sentencing, it is reviewed only for plain error. See United States v. Bossany, 678
F.3d 603, 606 (8th Cir. 2012) (failure to object at trial to illegality of sentence that
exceeded statutory maximum results in plain error review). Though this error is
plain, under plain error review, we may correct the error only if it “affects substantial
rights[] and ‘seriously affects the fairness, integrity, or public reputation of judicial
proceedings.’” Id. (quoting United States v. Pirani, 406 F.3d 543, 549 (8th Cir.
2005) (en banc)). An error affects substantial rights by “prejudicially influenc[ing]
the outcome of the district court proceedings.” Id. (alteration in original) (citation


                                           -20-
omitted). In this sentencing context, Hensley must show that, “absent the error, the
[district] court could not have imposed [420] months[] imprisonment as his total
punishment.” Id. at 607. As Hensley acknowledged more than once during
sentencing, the mandatory minimum sentence for Count 2 is 420 months. Thus,
even absent the plain error as to Count 3, the district court was required to impose
420 months imprisonment as Hensley’s total punishment. Accordingly, Hensley
cannot show prejudice necessary for plain error relief as to the sentence, and
Hensley’s request to vacate the sentence is denied.

                                        V.

      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -21-